HiggiNS, J.
The appeal presents for review the question of law whether the evidence offered was sufficient to permit the jury to find from it that the defendant, Mrs. Jane H. Stewart, was guilty of any acts of negligence properly alleged which constituted a proximate cause of the injuries and damages sustained by the plaintiffs in the collision. The. evidence must be considered in the light most favorable to the plaintiffs, giving them the benefit of the most liberal interpretation of which it is reasonably susceptible. Kinlaw v. Willetts, 259 N.C. 597, 131 S.E. 2d 351; Boyd v. Harper, 250 N.C. 334, 108 S.E. 2d 598; Wilson v. Camp, 249 N.C. 754, 107 S.E. 2d 743; Taylor v. Brake, 245 N.C. 553, 96 S.E. 2d 686.
The plaintiff, Mrs. Edwards, gave the only eyewitness account of what occurred at the intersection. Her testimony is direct and unequivocal. It discloses that the defendant was driving her Volks-wagon north on Wester Avenue at about 35 miles per hour and in attempting to cross Montgomery Street a collision occurred in which the front of the Chevrolet driven by the defendant Harris struck the left side of the defendant’s Volkswagon in which the plaintiffs were riding as passengers. Skid marks of the Chevrolet extended westward 30 feet from the point of impact. The skid marks from the Volkswagon extended 21 feet southward on Wester. The intersection was not controlled by any traffic signs or signals. Mrs. Edwards at some time before entering the intersection (no other estimate) saw through the bushes on the corner lot the headlights of an approaching automobile, presumably the Chevrolet driven by Harris who admitted in his answer that he was the driver of the vehicle which collided with the Stewart Volkswagon. The skid marks and the point of collision indicated the two vehicles entered the intersection at approximately the same time. As the two drivers approached the intersection, uncontrolled by traffic signs, it was the duty of the defendant Harris to yield the right of way to the ve-*85hide on his right. G.S. 20-155; Rhyne v. Bailey, 254 N.C. 467, 119 S.E. 2d 385; Mallette v. Cleaners, Inc., 245 N.C. 652, 97 S.E. 2d 245; Carr v. Lee, 249 N.C. 712, 107 S.E. 2d 544. The defendant, Mrs. Stewart, had the right to assume and act on the assumption until given notice to the contrary that the operator of any vehicle approaching the intersection to her left would obey the law and yield the right of way. Rhyne v. Bailey, supra; Carr v. Lee, supra; Downs v. Odom, 250 N.C. 81, 108 S.E. 2d 65.
The evidence of negligence on the part of Mrs. Jane H. Stewart was insufficient to support an issue of any of the acts of negligence charged, and the judgment of involuntary nonsuit as to her is
Affirmed.